Bloodwobth, J.
1. “ Prejudicial remarks of the court in the presence and hearing of the jury are not ground for a new trial unless a motion to declare a mistrial on that ground has been made and refused.” Harrison v. State, 20 Ga. App. 157 (6), 160 (6) (92 S. E. 970, 971), and cases cited. This ruling disposes of the special ground of the motion for a new trial.
2. The evidence amply authorized the verdict.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.

J. C. Mitchell, for plaintiff in error.
Joseph M. Lang, solicitor-general, contra.